Irving H. Saypol, J.
Motion by the plaintiff for a temporary injunction is granted.
A petition is before the New York State Labor Relations Board involving election and certification of the labor union of which the plaintiff is said to be a member. The proceeding was instituted after failure of negotiations relating to wages and working conditions. Thereafter the plaintiff received notice of discharge from employment and demand for removal within 10 days from his living quarters in the defendant’s property. Thereupon unfair labor practice charges were filed in the plaintiff’s behalf.
Pending decision of these charges the plaintiff is entitled to temporary injunctive relief restraining dispossession (Maguire v. Ardea Realty Corp., 279 App. Div. 904; Romanisky v. Siglon Realty Corp., 122 N. Y. S. 2d 171).
Settle order.